Case: 2:17-cr-00158-JLG-KAJ Doc #: 162 Filed: 05/06/20 Page: 1 of 3 PAGEID #: 1462



                    IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

United States of America

       v.                                  Case No. 2:17-cr-158-1

Deandre Forrest

                             OPINION AND ORDER
       Defendant was convicted of drug offenses and one count of
possessing a firearm in furtherance of a drug-trafficking crime.
On June 18, 2018, defendant was sentenced to a term of incarceration
of one hundred and twenty months on Counts 1 through 6, to run
concurrently, and a term of incarceration of sixty months on Count
8, to run consecutively.          This matter is now before the court on
defendant’s motion for compassionate release from prison under 18
U.S.C. §3582(c)(1)(A) in light of the COVID-19 epidemic.                      The
government has filed a response in opposition to the motion, arguing
that    defendant     has   not    shown     that   he   has    exhausted     his
administrative remedies as required under §3582(c)(1)(A).
       Before a defendant can file a motion for a reduction in
sentence    for     “extraordinary     and     compelling      reasons”     under
§3582(c)(1)(A)(i), the defendant must first ask the warden to file
a motion for a reduction of sentence on that ground on his behalf.
If that request is denied by the warden within thirty days,
defendant must exhaust all administrative appeals before filing a
motion in district court.          If, on the other hand, the defendant
presents his request to the warden and receives no response within
thirty days, he may then file a motion in the district court.                 See
United States v. Daniels, No. 4:08-CR-0464-SLB, 2020 WL              1938973 at
*2-3 (N.D. Ala. Apr. 22, 2020); Guzman v. United States, No. 2:10-
CR-161, 2019 WL 1966106, at *2 (E.D.Tenn. May 2, 2019).                       The
Case: 2:17-cr-00158-JLG-KAJ Doc #: 162 Filed: 05/06/20 Page: 2 of 3 PAGEID #: 1463



exhaustion requirement contained in §3582(c)(1)(A) is jurisdictional
and cannot be waived, even due to emergencies such as the COVID-19
pandemic.    See, e.g., United States v. Raia,                F.3d        , 2020
WL 1647922, at *2 (3d Cir. Apr. 2, 2020); United States v. Dickson,
No. 1:19-cr-251-17, 2020 WL 1904058, at *2-3 (N.D. Ohio Apr. 17,
2020); United States v. Alam, No. 15-20351, 2020 WL 1703881, at *2
(E.D. Mich. Apr. 8, 2020).         See also Ross v. Blake, 136 S. Ct.
1850, 1857 (2016)(mandatory language of Prison Litigation Reform
Act’s exhaustion requirement could not be excused, even based on
special circumstances).
     The defendant claims that he exhausted his administrative
remedies.    However, the only documents he has submitted with his
motion concern requests that he made to be considered for release
on home confinement under the Coronavirus Aid, Relief, and Economic
Security Act (“CARES Act”).         Under 18 U.S.C. §3624(c)(2), the BOP
has the authority to place a prisoner in home confinement at the end
of a sentence of imprisonment for the shorter of ten percent of the
term of imprisonment or six months.              Under the CARES Act, the
director of the BOP has the discretion to lengthen the maximum home
confinement placement otherwise permitted under §3624(c) during the
covered emergency period.        See CARES Act, Pub.L. 116-136, Div. B.,
Title II, §12003(b)(2).       The Bureau of Prisons, not this court, has
the exclusive authority to designate the place of a defendant’s
imprisonment.      See 18 U.S.C. §3621(b).            Only the BOP has the
authority to place a defendant on home confinement under §3624(c)
and the CARES Act.      See Daniels, 2020 WL        1938973 at *1-2; United
States v. Serfass, No. 3:15-39, 2020 WL 1874126, at *3 (M.D. Pa.
Apr. 15, 2020).


                                       2
Case: 2:17-cr-00158-JLG-KAJ Doc #: 162 Filed: 05/06/20 Page: 3 of 3 PAGEID #: 1464



     Defendant has not shown that he asked the warden to file a
motion    on    his     behalf     for        compassionate    release     under
§3582(c)(1)(A)(i)       based     on         extraordinary    and    compelling
circumstances.      Defendant’s motion for compassionate release is
denied   without      prejudice     due       to   his   failure    to   exhaust
administrative remedies.


Date: May 6, 2020                             S/James L. Graham
                                       James L. Graham
                                       United States District Judge




                                         3
